Case 3:20-bk-01115   Doc 52   Filed 12/16/20 Entered 12/16/20 09:17:26   Desc Main
                              Document     Page 1 of 3
Case 3:20-bk-01115   Doc 52   Filed 12/16/20 Entered 12/16/20 09:17:26   Desc Main
                              Document     Page 2 of 3
                                               Digitally signed by /s/ Henry E. Hildebrand, III



  /s/ Henry E. Hildebrand, III
                                               DN: C=US, CN="/s/ Henry E. Hildebrand, III", E=pleadings@ch13nsh.com
                                               Reason: I am the author of this document
                                               Location: your signing location here
                                               Date: 2020-12-16 08:15:28
                                               Foxit Reader Version: 9.5.0




Case 3:20-bk-01115   Doc 52   Filed 12/16/20 Entered 12/16/20 09:17:26                                                Desc Main
                              Document     Page 3 of 3
